September 9, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Invention I (Claims 1-17) in the reply filed on 09/07/2022 is acknowledged.

Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines3-4, Applicant defines “an interior segment” and “exterior segment”.  However, nothing in the specification  has been described as the “an interior segment” and “exterior segment”.  Therefore, it is not clear as to what parts of the “frame are the “an interior segment” and “exterior segment”.  Are the “an interior segment” and “inner segment” one and the same?  What is the “exterior segment”?  Applicant is reminded to use consistent terminology throughout the specification and the claims.
In claim 15, line 2, “the living hinge” lacks antecedent basis.  Claim 15 depends from Claim 12.  However, the “living hinge” is not define or claimed until claim 13.  Should Claim 145 depend from claim 13 or 14 instead?
The aforementioned problems render the claims vague and indefinite. Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5, 9-12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication No. 20090317600 A1).

    PNG
    media_image1.png
    240
    481
    media_image1.png
    Greyscale

As for claim 1, Lee teaches a seat assembly, comprising: a fabric component 1 having a seat surface; a frame 3 including an interior segment 2 directly molded to the fabric component 1, wherein the interior segment extends from an exterior segment 22 that has a greater flexural resistance than the interior segment 2.
As for claim 2, Lee teaches that the fabric component is at least partially surrounded by the frame.
As for claim 3, Lee teaches that the fabric component is configured to extend across the frame in a tensioned state.
As for claims 5 and 9-12, Lee teaches that a skirt 24 is configured to be molded to the fabric component 1, the skirt having a lower flexural resistance than the frame; wherein the skirt 24 extends along at least a portion of a periphery of the seat member; wherein the skirt is coupled to an inner segment 2 of the frame; wherein the inner segment 2 of the frame member has a flexural resistance that is greater than a flexural resistance of the skirt.
As for claim 17, Lee teaches that the skirt decreases in thickness between an interior edge and the frame (see annotated Fig. 2 above).

Claims 1-3, 5, 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffield (U.S. Patent No.  6,511,562 B1).
 
    PNG
    media_image2.png
    143
    220
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    111
    226
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    125
    164
    media_image4.png
    Greyscale

As for claims 1, 5, and 9, Coffield teaches a seat assembly, comprising: a seat member 18; a frame 100a; and a skirt 12 integrally formed with the frame and the seat member 18 and molded to the fabric component.
As for claim 2, Coffield teaches that the fabric component is at least partially surrounded by the frame, since the bulbous end of the skirt 12 is inserted inside the channel 102, the frame partially surrounds the fabric component.
As for claim 3, Coffield teaches that the fabric component is configured to extend across the frame in a tensioned state.
As for claim 10, Coffield teaches that the skirt 12 extends along at least a portion of a periphery of the seat member.
As for claims 11-12, Coffield teaches that the skirt is coupled to an inner segment 102 of the frame; wherein the inner segment of the frame member has a flexural resistance that is greater than a flexural resistance of the skirt.
As for claims 13-14, Coffield teaches that a living hinge 60 is formed between the inner segment of the frame and the skirt 12; wherein at least a portion of the seat member is configured to rotate about the inner segment of the frame (see Fig. 8).

    PNG
    media_image5.png
    221
    384
    media_image5.png
    Greyscale

As for claim 15, Coffield teaches that the flexural resistance of the skirt decreases in a direction moving inwardly from the living hinge to an interior edge of the skirt since the skirt is thinner at the area labeled above in Fig. 3, therefore the flexural resistance is less than the thicker bulbous end of the skirt 12.

Claims 9-12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oomen et al (U.S. Patent Application Publication No. 2021/0353067 A1).
  
    PNG
    media_image6.png
    132
    238
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    110
    242
    media_image7.png
    Greyscale

As for claim 9, Oomen et al teach a seat assembly, comprising: a seat member 24; a frame 26; and a skirt 42 integrally formed with the frame 26 and the seat member 24.
As for claim 10, Oomen et al teach that the skirt 42 extends along at least a portion of a periphery of the seat member 24.
As for claims 11-12, Oomen et al teach that the skirt 42 is coupled to an inner segment of the frame; wherein the inner segment of the frame member 26 has a flexural resistance that is greater than a flexural resistance of the skirt.
As for claim 16, Oomen et al teach that the skirt 42 includes a plurality of undulations 40 therealong.
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 20090317600 A1) or Coffield (U.S. Patent No.  6,511,562 B1) in view of Jung (U.S. Patent No. 8,616,655 B2).Lee teaches the structure substantially as claimed but does not teach that the fabric component is at least partially composed of a resin material.
Lee and Coffield teach the structure substantially as claimed but does not teach that the fabric component is at least partially composed of a resin material.


    PNG
    media_image8.png
    130
    246
    media_image8.png
    Greyscale

However, Jung teaches a similar seat assembly that has a fabric component 100 that is at least partially composed of a resin material, since the type of material is dependent on the manufacturer.  However, the use of resin fabrics, such as the one used by Jung, will reduce the wear and tear on the fabric as well as provides good soil repellency and can be easily  washed for easy removal of soil.
As for claim 6, Lee teaches that the skirt is at least partially composed of a material having a melting temperature that is greater than a melting temperature of the material of the fabric component, since skirt is made from a lamination molding process.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable Coffield (U.S. Patent No.  6,511,562 B1) in view of Coffield et al (U.S. Patent No. 7,021,718 B2).
Lee teaches the structure substantially as claimed but does not teach that the skirt includes a plurality of gaps therealong.

    PNG
    media_image9.png
    199
    345
    media_image9.png
    Greyscale

	However, Coffield (U.S. Patent No.  6,511,562 B1)teaches the concept of providing gaps 30 of a similar skirt structure in a seat assembly.  It would have been obvious to modify the skirt, as taught by Coffield (U.S. Patent No.  6,511,562 B1), to include a plurality of gaps, as taught by Coffield et al, since it would provide the skirt with the desired flexibility

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures. And concepts similar to those of the present invention 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636